         31. We believe that Siemens Healthineers will suffer irreparable injury in the absence of a
temporary restraining order and preliminary injunction because Medigo will be in a position to
facilitate NuVera's competition with our AcuNav Volume product. Siemens Healthineers is
entitled to the full benefit of the Confidentiality Agreement that Medigo signed and reaffirmed in
the Separation Agreement which resulted in a substantial payment to him. As Medigo works for
NuVera, our competitive is lost, can never be taken back, and in our view, cannot be
compensated with money damages.
        32. Siemens Healthineers has not previously asked this Court, or any other body or court,
for injunctive or other relief as to Medigo.
        33. We therefore respectfully request that a temporary restraining order and preliminary
injunction be issued enjoining Medigo from working for NuVera until July 1, 2021, as extended
by any period of time in which Medigo has already been employed by NuVera, and requiring
him to abide by all other provisions of the Confidentiality Agreement and the Separation
Agreement.
       34. I hereby declare under penalty of perjury that the foregoing is true and correct.



        Date:     November     13 , 2020




                                                                                         James
Gilmore
